DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/02/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDO et al (US 2017/0098505).
Regarding claim 1, ANDO discloses a ceramic electronic device (Fig. 1, C1) comprising: a multilayer chip (Fig. 1, 2) comprising a multilayer structure (Fig. 2, 11/13) and cover layers (Fig. 2, 2 above and below 11/13) and having a parallelepiped shape (Fig. 1), the multilayer structure having a RE2), and has a larger thickness on an area of the two edge faces where the internal electrode layers are extracted (Fig. 4, at TRE1), wherein each of the external electrodes is constituted solely by a conductive portion that is conductive together with the internal electrode layers ([0046]).  
Regarding claim 5, ANDO further discloses that a main component of the internal electrode layers (Ni or Cu [0034]) and a main component of the external electrodes (Ni and Cu [0048]) are the same metal as each other ([0034 and 0048].
Regarding claim 8, ANDO discloses a ceramic electronic device (Fig. 1, C1) comprising: a multilayer chip (Fig. 2, 2) comprising a multilayer structure (Fig. 2), an upper cover layer (Fig. 2, dielectric of 2 above 11/13), and a lower cover layer (Fig. 2, dielectric of 2 below 11/13), the multilayer chip having a parallelepiped shape (Fig. 1), the multilayer structure having a structure in which each of a plurality of dielectric layers ([0033]) and each of a plurality of internal electrode layers ([0034]) are alternately stacked (Fig. 2), the plurality of internal electrode layers being alternately exposed to two edge faces of the multilayer chip (Fig. 2, 2a and 2b), a main component of the plurality of dielectric layers being a ceramic ([0033]), the upper cover layer being provided on an upper face of the multilayer structure in a stacking direction (Fig. 2, above 11/13 in up down direction); the lower cover layer being provided on a lower face (Fig. 2, below 11/13 in up down direction), opposite to the upper face, of the multilayer S2 and mirrored below) at each corner portion of an upper face of the upper and an lower face of the lower cover layers (Fig. 4) and a second thickness (Fig. 4, at 5b(7b)) on and parallel with each of the upper face of the upper cover layer and the lower face of the lower cover layer (Fig. 4), has a crook toward the internal electrode layers (Fig. 4, bend at TRE2), and has a third thickness (Fig. 4, at TRE1) on an area of the two edge faces where the internal electrode layers are extracted (Fig. 4), any value of the first thickness being smaller than any value of the second thickness and any value of the third thickness (Fig. 4, thickness is smallest at TS2).  
Regarding claim 12, ANDO further discloses that a main component of the internal electrode layers (Ni or Cu [0034]) and a main component of the external electrodes (Ni and Cu [0048]) are the same metal as each other ([0034 and 0048].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO et al (US 2017/0098505).
Regarding claim 2, ANDO fails to fully teach the claim limitations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so the crook is positioned between an outermost internal electrode layer and a half of a thickness of the cover layer next to the outermost internal electrode layer, in order to fit user needs and specifications for the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 3, ANDO fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so an angle ϴa is 5° or more and 15° or less, when a straight line parallel with the internal electrode layer next to the cover layer is a first straight line, a straight line that is parallel with the internal electrode next to the cover layer and passes through a half of a thickness of the cover layer is a second straight line, a point where the second straight line crosses a surface of the external electrode is a first point, a 19straight line passing through the first point and parallel with an interface between an area of the edge face where the internal electrode layers are extracted and the external electrode is a third straight line, a point where the first straight line crosses the surface of the external electrode is a second point, and an angle between a straight line passing through the first point and the second point and the third straight line, in a cross section parallel with a direction passing through a half of a width of the internal electrode layer and parallel with a facing direction of the two edge faces, in order to fit user needs and specifications for the device, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, ANDO fails to fully teach the claim limitations. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so the crook is positioned between an outermost internal electrode layer and a half of In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 10, ANDO fails to fully teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so an angle ϴa is 5° or more and 15° or less, when a straight line parallel with the internal electrode layer next to the cover layer is a first straight line, a straight line that is parallel with the internal electrode next to the cover layer and passes through a half of a thickness of the cover layer is a second straight line, a point where the second straight line crosses a surface of the external electrode is a first point, a 19straight line passing through the first point and parallel with an interface between an area of the edge face where the internal electrode layers are extracted and the external electrode is a third straight line, a point where the first straight line crosses the surface of the external electrode is a second point, and an angle between a straight line passing through the first point and the second point and the third straight line, in a cross section parallel with a direction passing through a half of a width of the internal electrode layer and parallel with a facing direction of the two edge faces, in order to fit user needs and specifications for the device, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO et al (US 2017/0098505) in view of LEE et al (US 2015/0075853).
Regarding claim 4, ANDO fails to teach the claim limitations.
LEE teaches that the thickness of the cover layers (Fig. 2, tc1 + tc2) is a half of the thickness of the multilayer structure (Fig. 2, ts) or more (Fig. 2).  

Regarding claim 11, ANDO fails to teach the claim limitations.
LEE teaches that the thickness of the cover layers (Fig. 2, tc1 + tc2) is a half of the thickness of the multilayer structure (Fig. 2, ts) or more (Fig. 2).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the cover layer to multilayer structure ratio of LEE to the invention of ANDO, in order to reduce ESL and lower the chance of warpage of the capacitor (LEE [0142]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848